Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the Non-final Office Action dated 03/10/2022, and amendment to claims and specification filed on 06/08/2022, have been entered and made of record.

In light of Applicant’s amendment of the specification and the title of the invention, the objection of records with respect to the specification has been withdrawn.

Status of Claims
Claims 1-8 and 10-21 are pending.  Claim 9 is canceled.

Allowable Subject Matter

Claims 1-12 and 16-21 are allowed.  Claims 13-15 remain rejected.  The following is an examiner’s statement of reasons for allowance: Examiner has reviewed Applicant’s arguments and the amended claims filed with the Office on June 8, 2022.  In light of Applicant’s amendment of Claim 1 to incorporate the indicated allowable subject matter of the objected to dependent Claim 9, the rejections of record with respect to Claims 1-12 and 16-20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been withdrawn.  In addition, the new independent Claim 21, which includes the allowable subject matter of dependent Claim 9 is allowed.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

However, the rejection of Claims 13-15 are maintained as presented below.  

THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 103 as being anticipated by Charles W. Handley (US 2018/0054573).

Consider Claim 13, Handley discloses “A method for image processing, the method” (Abstract and Paragraph [0023]) “comprising: 
obtaining a first image and a second image that at least partially illustrate the same real-world scene, wherein the first image comprises a visible light image and the second image comprises a thermal image” (Fig. 1:102, which comprises a second image captured by the a thermal image capture component 103, Paragraph [0024], and a first image captured by the visible imaging sensor 105, Paragraph [0028], of the same scene 101); 
“identifying one or more spatial portions of the second image that represent a predefined temperature range” (Paragraphs [0048] and [0051], where a thermal image of an object of interest with a pre-defined temperature range in a portion of the scene is disclosed); 
identifying one or more spatial portions of the first image that illustrate the same portions of the real-world scene7Docket No. 7744-0214Application No. 16/948,358 as illustrated in the identified one or more spatial portions of the second image (Fig. 3:300 and Paragraphs [0050] and [0051], where it is disclosed that a visible light image of the portion of the scene of interest, i.e., the same taken by the thermal image, is identified); “and 
deriving, based on the first image, a composite image wherein the identified one or more spatial portions of the first image are emphasized” (Fig. 3:306 and Paragraph [0053], where the isothermal image and the visible image are combined to create an enhanced image).

Consider Claim 14, Handley discloses “A method according to claim 13, comprising using a camera assembly comprising a first camera for capturing visible light images and a second camera for capturing 8Docket No. 3502-1620 thermal images to capture, respectively, the first image and the second image, wherein the first and second cameras positioned with respect to each other such that they have at least partially overlapping respective fields of view” (Fig. 1:102, where thermal imaging sensor 103 and visible imaging sensor 105 are capturing overlapping field of view of scene 101).

Claim 15 recites a computer program product comprising computer readable program with instructions corresponding to the steps recited in method Claim 13.  Therefore, the recited instructions of Claim 15 are mapped to the Handley reference in the same manner as the corresponding elements in method Claim 13.  In addition, Handley discloses use of a computer-readable medium for its invention (Paragraph [0023]). 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ETST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662